          WARNING: AT LEAST ONE DOCUMENT COULD NOT BE INCLUDED!
                       You were not billed for these documents.
                                 Please see below.

Document Number Document Description Pages                 Document Error
    Document    Main document          1 DOCUMENT COULD NOT BE RETRIEVED!
                                           However, it may still be viewable individually.
         Case 1:17-cr-00182-RDM Document 55-1 Filed 11/16/18 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                                      :
                                                                               : Criminal No. 17-cr-00182 (RDM)
                   -and-                                                       :
                                                                               :
GEORGE PAPADOPOULOS,                                                           :
                                                                               :
                               Defemdant.                                      :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                    DECLARATION OF CHRISTOPHER N. LAVIGNE IN SUPPORT OF
                     MOTION FOR ADMISSION TO APPEAR PRO HAC VICE

I, Christopher N. LaVigne, hereby declare:

    1. My name is Christopher N. LaVigne, counsel for George Papadopoulos. I am a partner
       with the law firm of Pierce Bainbridge Beck Price & Hecht LLP.

    2. My office is located at 20 West 23rd Street, 5th floor New York, New York 10010. My
       office telephone is (212) 484-9866.

    3. I am a member in good standing of the Bar of the State of New York. I am also admitted
       to practice in the U.S. District Court for the Eastern District of New York and the U.S.
       District Court for the Southern District of New York.

    4. I certify that I am currently in good standing with all states, courts, and bars in which I
       am admitted and I have not previously been disciplined by any bar.

    5. I have not previously been admitted pro hac vice in this Court.

    6. I do not engage in the practice of law from any office located within the District of
       Columbia.
       Case 1:17-cr-00182-RDM Document 55-1 Filed 11/16/18 Page 2 of 2



   I declare under penalty of perjury that the foregoing is true and correct. Executed in New

York, New York, this 16th day of November, 2018.


Dated: November 16, 2018                    Respectfully submitted,




                                            Christopher N. LaVigne
                                            Pierce Bainbridge Beck Price & Hecht LLP
                                            20 West 23rd Street, 5th Floor
                                            New York, New York 10010
                                            (212) 484-9866
                                            clavigne@piercebainbridge.com
         Case 1:17-cr-00182-RDM Document 55-2 Filed 11/16/18 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                                      :
                                                                               : Criminal No. 17-cr-00182 (RDM)
                   -and-                                                       :
                                                                               :
GEORGE PAPADOPOULOS,                                                           :
                                                                               :
                               Defendant.                                      :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                     [PROPOSED] ORDER GRANTING MOTION FOR ADMISSION OF
                      ATTORNEY CHRISTOPHER N. LAVIGNE PRO HAC VICE

        The Court has reviewed the Defendant’s motion for admission of attorney Christopher N.

LaVigne pro hac vice. Upon consideration of that motion, the Court grants attorney Christopher

N. LaVigne pro hac vice admission to this Court.


IT IS SO ORDERED.

DATED:
                                                             United States District Judge
